Por cuanto uno de los fundamentos para la' desestimaT oí ón de este recurso era que la transcripción del récord se había radicado en esta corte en febrero 15, 1928, sin que la parte apelante hubiera radicado su alegato o pedido pró-rroga para ello;
Por cuanto es el deber de un apelante conocer cuándo se radiquen las transcripciones de autos en esta corte y por tanto, no es el deber del Secretario-Repórter notificar tal radicación, aún suponiendo que existiera este deber en general ;
Por cuanto el apelante no ha radicado alegato, se declara con lugar la moción, y por tanto se desestima la apelación interpuesta contra sentencia de la Corte de Distrito de Humacao de diciembre 14, 1926.